Citation Nr: 9927905	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-33 642 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder. 

2.  Entitlement to service connection for an intestinal 
disorder.

3.  Entitlement to service connection for a right hip 
disorder.

4.  Entitlement to service connection for a right calf 
disorder.  

5.  Entitlement to an evaluation in excess of 10 percent for 
chronic low back pain.

6.  Entitlement to an evaluation in excess of 10 percent for 
a torn ligament, right wrist, status post surgical 
debridement with degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from March 1986 to March 1996.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 1996 and April 1997 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska. 

The statement and supplemental statement of the case both 
refer to service connection for a lung condition as an issue 
on appeal.  However, the veteran has not submitted a notice 
of disagreement with respect to that issue and has not raised 
that issue either in his December 1997 appeal or his June 
1998 hearing testimony.  That issue, therefore, has not been 
perfected for appeal and is not before the Board.  

The veteran's December 1997 appeal reflects that his appeal 
for an increased evaluation for tinnitus was limited to a 
request that it be evaluated as 10 percent disabling, the 
highest schedular evaluation available for that disability.  
In December 1998, the RO granted the veteran's claim for a 10 
percent evaluation.  Moreover, a March 1999 submission 
reflects recognition that the RO's action in this respect 
constituted a complete grant of the benefit sought on appeal 
with respect to that issue.  Therefore, that issue is no 
longer in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The Board notes that the issue of entitlement to service 
connection for a right ankle disorder is addressed in the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  There is no medical evidence of a current intestinal 
disorder.

2.  There is no medical evidence of a current right hip 
disorder. 

3.  There is no medical evidence of a current right calf 
disorder.  

4.  Chronic low back pain is characterized by complaints of 
pain on motion and by no more than slight limitation of 
motion.   

5.  A torn ligament, right wrist, status post surgical 
debridement with degenerative changes, is characterized by 
complaints of pain and by limitation of motion that does not 
approximate ankylosis.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for an intestinal disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2. The veteran's claim of entitlement to service connection 
for a right hip disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3. The veteran's claim of entitlement to service connection 
for a right calf disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

4.  The criteria for an evaluation in excess of 10 percent 
for chronic low back pain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5295 (1998).

5.  The criteria for an evaluation in excess of 10 percent 
for a torn ligament, right wrist, status post surgical 
debridement with degenerative changes, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
number of diseases, including arthritis, are presumed to have 
been incurred in service if manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

The veteran seeks service connection for an intestinal 
disorder, a right hip disorder, and a right calf disorder.  
Although the veteran contends that he suffered from an 
ongoing intestinal disorder in service, service medical 
records reflect a single assessment, in April 1991, of viral 
gastroenteritis, associated with vomiting and diarrhea.  
Service medical records contain no further reference to a 
gastrointestinal disorder and do not reflect a conclusion 
that any gastrointestinal disease experienced at any time 
constituted a chronic disorder.  During a VA examination in 
May 1996 a VA examiner diagnosed history of a 
gastrointestinal infection, no evidence of residuals.  There 
is as such no medical evidence of a current gastrointestinal 
disorder.  

Although the veteran contends that he suffers from a right 
hip disorder secondary to his service-connected low back 
disorder, neither service medical records nor post service 
records, including the results various VA examinations 
conducted in 1996, reflect the presence of a disorder of the 
right hip.  Medical evidence associated with the claims file 
similarly fails to reflect the presence of a disorder of the 
right calf.  There is, as such, also no medical evidence 
either of a current right hip disorder or of a current right 
calf disorder.  Because the claims file fails to reflect 
medical evidence that the veteran currently suffers from an 
intestinal disorder, a right hip disorder, or a right calf 
disorder, his claims for service connection for those 
disorders are not well grounded.  

II.  Increased Evaluations

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for chronic low back pain and a torn ligament, 
right wrist, status post surgical debridement with 
degenerative changes.  His claims for assignment of higher 
evaluations are well-grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
the issue has been obtained.  No additional action is 
necessary to meet the duty to assist the veteran.  See 38 
U.S.C.A. § 5107(a).  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluations, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings, that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A.  Chronic Low Back Pain

Chronic low back pain is evaluated as 10 percent disabling 
under diagnostic code 5295, pertaining to lumbosacral strain.  
Lumbosacral strain warrants a 10 percent evaluation if it 
results in characteristic pain on motion and a 20 percent 
evaluation where characterized by muscle spasm on extreme 
forward bending and/or loss of lateral spine motion, 
unilateral, in a standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

In addition, limitation of motion the lumbar spine warrants a 
10 percent evaluation if slight and a 20 percent evaluation 
if moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  The 
Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-7 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation. 

During a VA examination in May 1996, the veteran complained 
of often radiating pain and indicated that he was most 
affected by his back symptomatology after 15 to 20 minutes of 
walking or prolonged sitting.  Examination revealed some 
lumbosacral spine tenderness, but no spasm.  The veteran 
demonstrated forward flexion to 90 degrees, back extension to 
5 degrees, left and right lateral flexion to 20 degrees, and 
rotation to the left and right to 30 degrees.  The veteran 
was able to straight leg lift to 85 degrees on the left and 
75 degrees on the right.  Abduction and adduction were both 
normal.  In the diagnosis, the examiner characterized the 
veteran's lumbosacral disease as resulting in minimal 
dysfunction.  

During a subsequent VA examination in August 1996, the 
veteran again complained of low back pain.  Examination 
revealed tenderness over the upper thoracic spine and over 
the midline of the lumbar spine, although the veteran was 
able to forward bend and touch his ankles.  Pain apparently 
was exacerbated by extremes of forward bending and any amount 
of extension of the lumbar spine.  The veteran was able to 
lateral bend to 45 degrees in both directions, and straight 
leg raising was negative on both sides.  The veteran had 
normal sensation and 5/5 strength throughout both lower 
limbs, and the examiner concluded that the veteran's symptoms 
were "fairly well controlled by oral Motrin on an 'as 
needed' basis."  

A December 1996 VA examination report reveals continued 
complaints of back pain as does a November 1997 entry in 
records of treatment for the veteran's service connected 
right wrist disorder.  However, the objective evidence, 
including the May 1996 examiner's opinion that the veteran 
back disability results in minimal dysfunction and the August 
1996 examiner's conclusion that the veteran's symptoms were 
well controlled with Motrin, suggests only slight 
symptomatology.  The veteran's back disability does not 
result in muscle spasm or loss of lateral spine motion, and 
even considering the veteran's articulated complaints of pain 
and the holding of DeLuca, the veteran's impairment is 
analogous to no more than slight limitation of motion.  An 
evaluation in excess of 10 percent, therefore, is not 
warranted for chronic low back pain.  

B.  Right Wrist

A torn ligament, right wrist, status post surgical 
debridement with degenerative changes is evaluated as 10 
percent disabling under diagnostic code 5215 by analogy to 
limitation of motion of the wrist.  Dorsiflexion limited to 
less than 15 degrees warrants a 10 percent evaluation, as 
does palmar flexion limited to being in line with forearm.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  A higher evaluation 
is not warranted unless there is ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.  

While in service, the veteran, who is left handed, underwent 
surgery of the right wrist in November 1995.  During a VA 
examination in May 1996, the veteran complained of right hand 
pain that interfered with certain activities, such as 
buttoning his shirt, washing his hair, swinging a bat, or 
removing lids from jars.  Physical examination revealed some 
tenderness to palpation in the area of the right wrist.  Hand 
grip was somewhat decreased in the right secondary to pain.  
However, thenar and hypothenar muscles were symmetrical 
bilaterally.  The veteran demonstrated radial deviation to 20 
degrees, ulnar deviation to 30 degrees, palmar flexion to 70 
degrees, and dorsal flexion to 70 degrees, bilaterally.  The 
examiner's diagnosis characterized the veteran's right wrist 
injury as resulting in minimal dysfunction. 

Records of subsequent outpatient treatment document treatment 
through a private physician from November 1997 through March 
1998.  These records document continued complaints of pain, 
as well as slight limitation of motion in the right wrist 
when compared to the left wrist.  For instance, examination 
in November 1997 revealed 57 degrees flexion on the right, 
compared to 80 degrees on the left, 75 degrees extension on 
the right, compared to 78 degrees on the left, full 
supination and pronation, 13 degrees ulnar deviation on the 
right, compared to 25 degrees on the left, and 25 degrees 
radial deviation on the right, compared to 35 degrees on the 
left.  A February 1998 entry documents 58 degrees flexion on 
the right, compared to 78 degrees on the left, 65 degrees 
extension on the right, compared to 70 degrees on the left, 
90 degrees supination on both the right and left side, 65 
degrees pronation on the right, compared to 75 degrees on the 
left, 28 degrees ulnar deviation on the right, compared to 38 
degrees on the left, and 18 degrees radial deviation on the 
right, compared to 25 degrees on the left.  Abduction of the 
fingers was characterized as strong and sensibility to light 
touch as intact, although the veteran complained that he 
experienced some cramping on the ulnar side of the hand on 
gripping.  Examination in March 1998 revealed 55 degrees 
flexion on the right, compared to 68 degrees on the left, 62 
degrees extension on the right, compared to 56 degrees on the 
left, 88 degrees supination on the right, compared to 79 
degrees on the left, 80 degrees pronation on the right, 
compared to 85 degrees on the left, 26 degrees ulnar 
deviation on the right, compared to 35 degrees on the left, 
and 28 degrees radial deviation on the right, compared to 26 
degrees on the left.  Abduction again was described as strong 
and sensibility to light touch as intact.  

The evidence associated with the claims file, as such, 
demonstrates objective evidence of pain and slight limitation 
of motion.  Although this evidence is sufficient to warrant a 
10 percent evaluation under Lichtenfels, even considering the 
holding in DeLuca, the veteran's symptomatology does not 
approximate ankylosis.  The Board has considered the 
possibility of rating the veteran's disability under another 
diagnostic code.  However, the veteran's disability does not 
result in significant weakness and another more appropriate 
diagnostic code does not present itself.  The veteran's 
claim, therefore, must be denied.  


ORDER

A claim for service connection for an intestinal disorder is 
denied.  

A claim for service connection for a right hip disorder is 
denied.  

A claim for service connection for a right calf disorder is 
denied.  

A claim for an increased evaluation for chronic low back 
pain, currently evaluated as 10 percent disabling, is denied.

A claim for an increased evaluation for a torn ligament, 
right wrist, status post surgical debridement with 
degenerative changes, currently evaluated as 10 percent 
disabling, is denied.



REMAND

The veteran, who filed this claim within weeks of separation 
from active service, seeks service connection for a right 
ankle disorder.  Service medical records document right ankle 
injuries in July 1986 and September 1990.  A report of a May 
1996 VA examination reflects a diagnosis of history of right 
ankle bursitis, recurrent, minimal dysfunction.  Although 
service medical records document an impression of bursitis in 
connection with complaints of a swollen left ankle in March 
1993, those records do not reflect an impression of right 
ankle bursitis.  The VA examiner's opinion leaves unclear 
whether the examiner simply related a history of a prior 
diagnosis provided by the veteran or whether the examiner 
independently determined that the veteran suffered from 
recurrent bursitis.  In this respect, the Board observes, 
among other things, that the examiner did not indicate 
whether an opinion in this respect was predicated upon a 
review of the claims file.  A medical examination to 
determine the nature and etiology of any right ankle 
disorder, therefore, is warranted.  

Therefore, this case is REMANDED for the following 
development:

The RO should afford the veteran an 
examination by an appropriate physician 
to determine the nature and etiology of 
any right ankle disorder.  After 
reviewing the claims file, including 
service medical records and the results 
of a VA examination conducted in May 
1996, the examiner should identify the 
nature and etiology of any right ankle 
disorder present.  If a disorder is not 
present, the examiner should so indicate.  
For any disorder identified, the examiner 
should indicate whether it is at least as 
likely as not that the disorder had its 
onset in service.  The claims file must 
be made available to the examiner for 
review, and the examiner's report must 
reflect that the claims file was 
reviewed.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

